Case 1:19-cr-00064-GHW Document 32 Filed 11/14/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

-V.- 19 Cr. 64 (GHW)

NATALIE MAYFLOWER SOURS EDWARDS,
a/k/a “NATALIE SOURS,”
a/k/a “NATALIE MAY EDWARDS,”
a/k/a “MAY EDWARDS,”

Defendant.

 

 

MEMORANDUM OF UNDERSTANDING REGARDING RECEIPT OF
CLASSIFIED INFORMATION

Having familiarized myself with the applicable statutes, regulations, and orders, including
but not limited to, Title 18, United States Code, Sections 793, 794, 798, and 1924; the Intelligence
Identities Protection Act, Title 50, United States Code, Section 3121; Title 18, United States Code,
Section 641; Title 50, United States Code, Section 783; and Executive Order 13526, I understand
that I may be the recipient of information and documents that concern the present and future
security of the United States and which belong to the United States, and that such documents and
information together with the methods and sources of collecting it are classified by the United
States Government. In consideration for the disclosure of classified information and documents:

(1) ] agree that | shall never divulge, publish, or reveal either by word, conduct
or any other means, such classified documents and information unless specifically authorized in
writing to do so by an authorized representative of the United States Government; or as expressly
authorized by the Court pursuant to the Classified Information Procedures Act and the Protective

Order entered in United States v. Edwards, 19 Cr. 64 (GHW).
Case 1:19-cr-00064-GHW Document 32 Filed 11/14/19 Page 2 of 2

(2) I agree that this Memorandum will remain forever binding on me.
(3) I have received, read, and understand the Protective Order entered by the
Novinble 8

United States District Court for the Southern District of New York on Octeber— , 2019, in United
States v. Edwards, 19 Cr. 64 (GHW), relating to classified information, and I agree to comply with
the provisions thereof.

(4) I understand that any prior contractual obligations that may bind me to
continue to protect classified information remain in full force and effect, and are not superseded
by this Memorandum of Understanding. Additionally, I understand that this Memorandum of
Understanding does not absolve me of any criminal or civil penalties that may otherwise be
imposed upon me as a result of my unauthorized disclosure of classified information.

Qe LE/ 13 [14

Jacdb Kaplan, Esq. Date
Counsel for the Defendant

AWK e—_— (1[73

Natalie Mayflower Sours Edwards Date
Defendant
